Citation Nr: 1756152	
Decision Date: 12/06/17    Archive Date: 12/15/17

DOCKET NO.  14-15 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for major depressive disorder.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Borman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to December 1968.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In May 2017, the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing held in Waco, Texas.  A transcript of that hearing is associated with the claims file.  

This appeal is comprised entirely of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

During the Veteran's May 2017 hearing, he reported undergoing a VA examination on May 16, 2017.  Additionally, the undersigned noted that there appears to be significant treatment since December 2016 that is not on file.  On the same day of the hearing, the Veteran submitted a written statement requesting that VA locate records from the Fort Worth Outpatient Clinic and the Dallas VA Medical Center to support his claim.  He waived regional office jurisdiction of the evidence.  In June 2017, 6 pages of records documenting medical treatment from March 21, 2017, to May 9, 2017, were attached to the claims file.  These 6 pages do not appear to represent all of the Veteran's most recent medical records, especially because the records importantly do not contain the Veteran's May 16, 2017, VA examination.  It is also unclear whether the records are sourced from Fort Worth and/or Dallas.  

As VA's duty to assist requires it to obtain relevant records held by VA and other federal agencies, the claim must be remanded to find and attach all recent medical records.  38 U.S.C.§ 5103A(c)(3); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); but see Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  

The Board recognizes that in May 2017, the Veteran waived regional office jurisdiction of the medical evidence from VA in Fort Worth and Dallas.  However, the Board finds that initial adjudication of the new evidence by the regional office is appropriate because of the possibility that VA may obtain medical records that are beyond the scope of the waiver. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain all relevant treatment records from the Fort Worth Outpatient Clinic and the Dallas VA Medical Center since September 2016, and any VA facility or private treatment provider from which the Veteran has received treatment.

2.  Following any additional indicated development, the AOJ should review the claims file and adjudicate the Veteran's claim for an increased rating of his psychiatric disorder.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




